Citation Nr: 0029814	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  96-27 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and/or for adaptive equipment therefor.

2. Eligibility for a motorized wheelchair at VA expense.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to July 1961 
and from December 1973 to January 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1996 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance, and/or for adaptive equipment therefor, and a 
April 1996 decision of the VA Outpatient Clinic in Orlando, 
Florida, (VAMC) which denied eligibility for a motorized 
wheelchair.  .

Medical evidence received in connection with the veteran's 
claim for specially adaptive automobile equipment, includes 
statements from Alyn L. Benezette, D.O.  In February 1999, 
Dr. Benezette indicated that the veteran had disability of 
the upper extremities that resulted in loss of use.  This 
raises the issue of special monthly compensation that has 
not, as yet, been adjudicated by the RO.  EF v. Derwinski, 1 
Vet. App. 324 (1991).  This issue is referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).


REMAND

The veteran has claimed entitlement specially adaptive 
automobile equipment as well as entitlement to a motorized 
wheelchair.  Regarding the latter claim, it is noted that, 
while some copies of the documents furnished by the VAMC in 
connection with that claim have been associated with the 
claims folder maintained by the RO, the VAMC claims 
adjudication folder has not been forwarded to the Board.  
Moreover, in October 2000, the veteran, through his 
congressional representative, submitted additional evidence 
in support of both of the claims on appeal.  There was no 
waiver of consideration by either the RO or the VAMC.  Absent 
a waiver, the respective agencies of original jurisdiction 
must be afforded an opportunity to review this evidence.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should contact the VAMC and 
insure that all evidence, including the 
evidence recently submitted by the 
veteran through his congressional 
representative, has been considered in 
connection with his claim for eligibility 
for a motorized wheelchair.  They should 
then request the adjudication folder of 
the VAMC, showing the complete 
development of the issue of eligibility 
for a motorized wheelchair, for 
association with the claims folder so 
that both may be forwarded to the Board 
for review.  Prior to this association, 
the VAMC must also make a determination 
as to whether or not the veteran has 
submitted timely correspondence that may 
be utilized to perfect his appeal as to 
this issue.  

2.  The RO should review the veteran's 
claim for entitlement to special 
automobile adaptive equipment in light of 
the additional evidence that has been 
received.  

When this action is completed, and after the claims have been 
reviewed by the VAMC and the RO, should the decisions remain 
adverse, the veteran and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to this Board for further appellate 
consideration.  The appellant need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


